Rodenbeck, J.
Examination granted as to all matters enumerated in the moving papers except (1) as to names and addresses of witnesses to the accident which were taken by the employees of the defendant at the time of .the accident, and (2) the production of books, records and papers of the defendant which contain reports or accounts of the accident, including list or lists of witnesses.
The examination as to witnesses would require the defendant to disclose the preparations that it has made for trial and the production of its reports and accounts of the accident would require it to disclose its private papers and memoranda made in preparation for trial. Neither side is entitled to such information as the other side has gathered in preparation of a cause of action or defense, any more than it would be entitled to the examination of a trial brief.
The practice permits a plaintiff to examine his adversary as to matters material and necessary in the prosecution of his case (Civ. Prac. Act, § 288), but this language does not go to the extent of allowing a disclosure of a defense either as to witnesses or their affidavits, or reports of employees of accidents, or papers in *131preparation for trial. (Douglass v. Meyer, 61 N. Y. Super. Ct. [29 J. & S.] 369 ; Fourth National Bank v. Boynton, 29 Hun, 441; Beach v. Mayor, 14 id. 79, 82; National Fire Ins. Co. v. Shearman, 209 App. Div. 538; Oshinsky v. Gumberg, 188 id. 23.) Motion granted except as indicated.